 

 

AO 245B (CASDRev_ 02/18) .Indgment in a Criminal Case FE L. § l

\-'-¢-n

UNITED STATES DISTRICT COURT DEC 17 2013

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA CLERK. U 5. IZHSTRiCT COURT
SOUTHERN D¥STR:CT OF CAL|FORN|A
UNITED STATES OF AMERICA JUDGMENT IN A CRI \DI'NAL ("ASE DEPUTY
V_ (For Offenses Comrnitted On or After November l, 1987)
MARQUIS BARBER (l)

Case Number: lSCR4078-CAB

FRANK A. BALISTRIERJ

Dcfendant’s Attorney
REGISTRATION No. 44042086

m _
THE DEFENDANTZ
pleaded guilty to count(s) ONE (]] OF THE ONE-COUNT INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s)
18 USC 751(a); 4082(a) ESCAPE FEDERAL CUSTODY l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
I:l The defendant has been found not guilty on count(s)
!:I Count(s) dismissed on the motion of the United States.

 

Assessment : $100.00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

JVTA Assessment*: $

E _
*Justice for Victims of Trafflcl<ing Act of 2015, Pub. L. No. 114-22.

No fine |`_:\ Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Decemher lA./ZOl 8

Date of Irnzlrfs»ltyi of Sentence

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

lSCR4()78-CAB

 

l¢

AO 245B (CASD Rev. 02/18) Judgrnent in a Criminal Case

 

DEFENDANT: MARQUIS BARBER (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR4078-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

TIME SERVED (122 DAYS), WH]CH IS DEEMED CONCURRENT TO CUSTODIAL TIME IN RELATED CASE
l4CR028 l -CAB.

|:| Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT AT SEATAC FDC OR SHERlDAN FCI TO FACILITATE FAMILY VISITATIONS.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

 

 

|:\ as notified by the United States Marshal.
|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prlsons:
E on or before
|:l as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

lSCR4078-CAB

